         A        'u/a i iff 0f eyCi m
         Case 6:18-cr-00016-RWS-KNM Document 429 Filed 03/01/19   Page 1 of 2 PageID #: 4475
 T i' T
 \yw.       a     C'-                 '   a       U£<-

                                                 fi im.1 L' sf< i/riAK'jj :& >
                                                                                                \ '
                                                                                               AcA-
                                  S -kjftlfotn                                                         \
                                                 f                          "

                                                                                     ?/$> )
                                                                                                  33


                                                                                     ' ' QF.TEM&. ,,


                                 by Gh jd -j j larfy \t)ij? iJk<i» ey L ck,


f X,
        Jyl M T fz i
                                              o sukh kdJb &
       m tl-           }1-G hr flvt, ht ir ' I r)7.f> 3 f!!-!

                                                     t TTf

                          ? Z-CorcL (vt




        GfO / ni f ial exhibit                       pic ures
                  ,<

                5*                                    ./(
                                                     a4
                 1
       t ;&f fitiLti kj wt t              fh . sc 'F&j                    Ct ( rtZ

                                     afl\Mo (/)
                                              ()
                       q 'ln '       h
                  C Lid f        -
Case 6:18-cr-00016-RWS-KNM Document 429 Filed 03/01/19 Page 2 of 2 PageID #: 4476
